— In a proceeding pursuant to CPLR article 78 to compel the respondents to credit the petitioner with certain jail time, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Martin, J.), dated April 23, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.